         Case 1:00-cr-30042-MC            Document 107          Filed 09/17/20      Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA

                Plaintiff,                                         Case No.’s 1:00-CR-30042- MC
                                                                              1:16-cr-00240-MC
        v.
                                                                           AMENDED OPINION AND
                                                                           ORDER1
RICHARD EUGENE BISWELL

            Defendant.
_____________________________

MCSHANE, Judge:

         Defendant Richard Eugene Biswell moves for compassionate release based on emergency

circumstances because of the COVID-19 pandemic. For the following reasons, Mr. Biswell’s

Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(C)(1)(A)(i) (ECF No. 93, 982) is

GRANTED.

                                         LEGAL STANDARD

        Congress, through the First Step Act, amended 18 U.S.C. § 3582(c)(1)(A) to allow a

defendant to file a motion directly with the district court for compassionate relief after exhausting

all administrative remedies. The Court may reduce a defendant’s sentence if:

        (i) extraordinary and compelling reasons warrant such a reduction; or
        (ii) the defendant is at least 70 years of age, has served 30 years in prison, pursuant
        to a sentence imposed under section 3559(c), for the offense or offenses for which
        the defendant is currently imprisoned, and a determination has been made by the
        Director of the Bureau of Prisons that the defendant is not a danger to the safety of
        any other person or the community, as provided under section 3142(g);

1
  This Court originally issued an Opinion and Order only on Case No. 1:00-CR-30042-MC, this Amended Opinion
and Order is to correct the Court’s scrivener’s error and cite to both of Mr. Biswell’s cases.
2
  ECF No.’s cited in this order correspond to the docket for Case No. 1:00-CR-30042-MC.


1 – AMENDED OPINION AND ORDER
         Case 1:00-cr-30042-MC         Document 107        Filed 09/17/20     Page 2 of 5




       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

       The pertinent policy statement for sentence reductions related to medical ailments is found

at U.S.S.G. § 1B1.13. “Circumstances that may present extraordinary and compelling reasons to

reduce a defendant’s sentence include a ‘terminal illness (i.e., a serious and advanced illness with

an end of life trajectory)’ or ‘a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a correctional

facility and from which he . . . is not expected to recover.’” United States v. Bunnell, No.

CR1400119001PHXDGC, 2019 WL 6114599, at *1 (D. Ariz. Nov. 18, 2019) (quoting U.S.S.G.

§ 1B1.13, Application Note 1). The Court also considers whether the defendant is still a danger to

the community by consulting the factors listed at 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2).

       The Court may thus reduce Mr. Biswell’s sentence under the First Step Act if it determines

the existence of extraordinary and compelling reasons and that Mr. Biswell is no longer a danger

to the community. Bunnell, 2019 WL 6114599, at *1.

                                          DISCUSSION

       The Court sentenced Mr. Biswell to a sentence of 60 months for possession with intent to

distribute methamphetamine under 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B) and a consecutive

sentence of 24 months for a violation of supervised release. Gov.’s Resp. to Def.’s Mot. to Reduce

Sentence 1, ECF No. 102. Mr. Biswell has served 49 months of his 84-month prison term, with

an expected release date of June 30, 2022. Def.’s Mot. to Reduce Sentence 3, ECF No. 98.

       At present, Mr. Biswell is 60 years old and suffers from multiple chronic health concerns,

including hepatitis C, evidence of lung disease, depression, anxiety, a history of methamphetamine

use, and he is overweight. Ex. A, ECF No. 101, at 1, 8. Mr. Biswell’s health poses an increased



2 – AMENDED OPINION AND ORDER
         Case 1:00-cr-30042-MC         Document 107        Filed 09/17/20     Page 3 of 5




concern because of the ongoing COVID-19 pandemic. Although data on COVID-19 is changing

each day, it is unquestionable that individuals with underlying health conditions that Mr. Biswell

possesses have higher rates of severe illness and fatality. People at Risk for Serious Illness from

COVID-19, CDC (June 25, 2020), https://www.cdc.gov/coronavirus/2019-ncov/specific-

groups/people-at-higher-risk.html; Nora D. Volkow, Collision of the COVID-19 and Addiction

Epidemics,       ANNALS         OF       INTERNAL        MEDICINE         (Apr.       2,      2020),

https://www.acpjournals.org/doi/full/10.7326?M20-1212 (finding that those with substance abuse

disorder are particularly susceptible to infection from COVID-19).

       Mr. Biswell has met the administrative exhaustion requirement, and his health conditions,

in concert with the ongoing COVID-19 pandemic, qualify him for compassionate release. The only

remaining question is whether Mr. Biswell presents a danger to the community.

       When assessing whether a defendant remains a danger to the community, the Policy

Statement from U.S.S.G. § 1B1.13 directs the Court to consult the factors listed in 18 U.S.C. §

3142(g), which includes: (1) the nature and circumstances of the offense charged, including

whether the offense is a crime of violence; (2) the weight of the evidence against the person; (3)

the history and characteristics of the person, including their physical and mental condition, past

conduct, history relating to drug or alcohol abuse, criminal history; (4) and whether, at the time of

the current offense, the person was on probation, on parole, or on other release pending completion

of a sentence. See United States v. Spears, Case No. 98-cr-0208-SI-22, 2019 WL 5190877, at *5

(D. Or. Oct. 15, 2019). Mr. Biswell asserts that his clean disciplinary record during his current

incarceration and his participation in rehabilitation and vocational programs show that he is no

longer a danger to the community. Def.’s Mot. to Reduce Sentence 16–17.




3 – AMENDED OPINION AND ORDER
         Case 1:00-cr-30042-MC         Document 107        Filed 09/17/20     Page 4 of 5




       The Court agrees. Mr. Biswell has shown good behavior during incarceration and, as

discussed on the record, been an active participant in the Residential Drug Abuse Program and

other vocational programs at FCI Oxford. Mr. Biswell’s age also suggests that he is less likely to

recidivate. See Kim Steven & Billy Easley, The Effects of Aging on Recidivism Among Federal

Offenders,         U.S.           SENTENCING          COMM’N,           at         3         (2017),

https://www.ussc.gov/sites/default/files/pdf/research-andpublications/research-

publications/2017/20171207_Recidivism-Age.pdf.; see also United States v. Howard, No. 12-

20751, 2020 WL 4812717, at *2 (E.D. Mich. Aug. 19, 2020) (finding that defendant’s age of 60

was “most probative” of his lack of dangerousness). While the Government urges the Court to

focus on Mr. Biswell’s criminal history, the Court instead agrees with Mr. Biswell that any danger

he may pose to the community is properly mitigated by the Court’s structured release plan.

                                         CONCLUSION

       For these reasons, Mr. Biswell’s Motion to Reduce Sentence Pursuant to 18 U.S.C. §

3582(C)(1)(A)(i) (ECF No. 93, 98) is GRANTED. Mr. Biswell sentence is reduced to time served,

effective on September 25, 2020, in Case No. 1:00-cr-30042-MC with no supervised release. In

Case No. 1:16-cr-00240-MC, Mr. Biswell’s sentence is reduced to time served, effective on

September 25, 2020, and he is further ordered to serve a term of supervised release for five years,

including placement at the Northwest Regional Re-entry Center for up to 120 days at the discretion

of the U.S. Probation office. Mr. Biswell’s previously imposed conditions of supervised release

continue to apply. Mr. Biswell shall be released on September 25, 2020, for travel to the residential

reentry center in Portland, Oregon, if the Bureau of Prisons determines that he is COVID-19

negative. If the Bureau of Prisons cannot make a determination by that date, the Government shall

notify the Court without delay.




4 – AMENDED OPINION AND ORDER
      Case 1:00-cr-30042-MC      Document 107    Filed 09/17/20   Page 5 of 5




IT IS SO ORDERED.


     DATED this 17th day of September, 2020.

                                       __s/Michael J. McShane___________
                                       Michael J. McShane
                                       United States District Judge




5 – AMENDED OPINION AND ORDER
